AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Criminal Productions, Inc.,                            JUDGMENT FOR ATTORNEY
                                                       JUDGMENT
                                                       FEES       IN A CIVIL
                                                            IN A CIVIL CASE CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02704-JCM-BNW
Maria Jenkins, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Defendant Tracy Cordoba's Motion for Attorney Fees (doc #80) is Granted in the amount of $7,000.00.




         7/2/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
